Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts include Naito, US 20180062194, and foreign reference CN 203541567, as cited on the record.  Naito is relied on to disclose a fuel cell stack having a fixing mechanism including a sleeve formed into a cylindrical shape with a through hole.  However, Naito does not disclose that the sleeve includes a tapered sleeve and a tapered tension plate having the claimed tapered structure.  However, CN’567 is relied on to disclose the tapered inner peripheral surface structure.  However, the argument made by the applicant filed 11/23/2020 regarding the claimed tapered inner peripheral surface as in claim 1 is persuasive.  Also, it is noted that the at least one of the claimed fixing mechanisms includes: a recess portion…; a bolt hole…; a through hole…; a sleeve formed into a cylindrical shape…” and a bolt… as disclosed in claims 1 and 6. Thus, for the reasons above, Claims 1-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723